Exhibit 10.1

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) a nonqualified
stock option (the “Option”) to purchase shares of common stock of the Company
(the “Company Stock”) as specified in the 2014 Long-Term Stock Option Grant
letter to which these Grant Conditions relate (the “Grant Letter”) at the
exercise price specified in the Grant Letter. The “Date of Grant” is
February 25, 2014.

(b) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Exercisability of Option.

(a) The Option shall become exercisable on the following dates, if the Grantee
continues to be employed by the Company or its subsidiaries or affiliates
(collectively the “Employer”) on the applicable dates listed below (each
individually, a “Vesting Date”):

 

Vesting Date

   Shares for Which the
Option is Exercisable  

February 25, 2015

     33.33 % 

February 25, 2016

     33.33 % 

February 25, 2017

     33.33 % 

(b) The exercisability of the Option is cumulative, but shall not exceed 100% of
the shares subject to the Option. If the foregoing schedule would produce
fractional shares, the number of shares for which the Option becomes exercisable
shall be rounded to the nearest whole share.

3. Term of Option; Termination of Employment.

(a) Term. The Option shall have a term of ten years from the Date of Grant and
shall terminate at the expiration of that period (5:00 p.m. EST on the day prior
to February 25, 2024) (the “Expiration Date”), unless it is terminated at an
earlier date pursuant to the provisions of the Grant Letter, the Grant
Conditions or the Plan.



--------------------------------------------------------------------------------

(b) Termination of Employment. Except as described below, if the Grantee ceases
to be employed by the Employer, the Option (including any vested and unvested
portions) shall be forfeited as of the termination date and shall cease to be
outstanding. 

(c) “55 / 5” Rule Termination. If, after ten months following the Date of Grant,
the Grantee ceases to be employed by the Employer on account of “55 / 5” Rule
Termination (as defined below), the Option will thereafter become exercisable as
if the Grantee had continued to be employed by the Employer after the date of
such termination. In the event of any “55 / 5” Rule Termination, the Option will
terminate upon the earlier of the Expiration Date or the end of the five year
period following the Grantee’s “55 / 5” Rule Termination date. 

(d) Involuntary Termination. If the Grantee ceases to be employed by the
Employer on account of an Involuntary Termination (as defined below), the Option
shall be exercisable only with respect to that number of shares for which the
Option is exercisable on the Grantee’s termination date. The exercisable portion
of the Option shall terminate upon the earlier of the Expiration Date or the end
of the three month period following the Grantee’s termination date. Any
unexercisable portion of the Option will be forfeited as of the termination
date. 

(e) Voluntary Termination. If the Grantee ceases to be employed by the Employer
on account of a voluntary termination other than for Cause, the Option shall be
exercisable only with respect to that number of shares for which the Option is
exercisable on the Grantee’s termination date. The exercisable portion of the
Option shall terminate upon the earlier of the Expiration Date or the end of the
one month period following the Grantee’s termination date. Any unexercisable
portion of the Option will be forfeited as of the termination date. 

(f) Death or Long-Term Disability. If the Grantee ceases to be employed by the
Employer on account of death or the Grantee incurs a Long-Term Disability (as
defined below), the Option shall become fully and immediately exercisable. The
Option may be exercised at any time prior to the earlier of the Expiration Date
or the end of the 12 month period following the date of the Grantee’s death or
Long-Term Disability. 

(g) Restricted Period. If, pursuant to the foregoing provisions, the vested
Option would terminate (other than upon termination of employment for Cause) at
a time when trading in Company Stock is prohibited by law or by the Company’s
insider trading policy, the vested Option may be exercised until the earlier of
the Expiration Date or the 30th day after expiration of such prohibition.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, the Option shall
become fully and immediately exercisable and may be exercised at any time prior
to the earlier of the Expiration Date or the end of the three month period
following the Grantee’s termination date (or, if applicable, as set forth in
Section 4(c) above). Notwithstanding the foregoing, if the Grantee has a change
in control agreement in effect with the Company, the terms of the change in
control agreement and not the foregoing sentence shall govern exercisability of
the Option in the event of termination of employment upon, after or in
connection with a Change in Control, to the extent that such change in control
agreement conflicts with the terms of these Grant Conditions.



--------------------------------------------------------------------------------

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (1) commission of a felony or a crime involving
moral turpitude; (2) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (3) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (4) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(5) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(b) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(c) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

(d) ““55 / 5” Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

6. Exercise Procedures. Subject to Sections 2, 3 and 4 above, the Grantee may
exercise the portion of the Option that has become exercisable, in whole or in
part, by delivering a notice of exercise to the Company in the manner prescribed
by the Management Development and Compensation Committee (the “Committee”). The
Grantee shall pay the exercise price (i) in cash, (ii) if permitted by the
Committee, by withholding shares of Company Stock subject to the exercisable
Option, which have a Fair Market Value on the date of exercise equal to the
exercise price, (iii) by delivering shares of Company Stock (or by attestation
to ownership of shares), which shall be valued at their Fair Market Value on the
date of exercise, and which shall have a Fair Market Value on the date of
exercise equal to the exercise price, (iv) by payment through a broker in
accordance with procedures acceptable to the Committee and permitted by
Regulation T of the Federal Reserve Board, or (v) by such other method as the
Committee may approve. The Committee may impose such limitation as it deems
appropriate on the use of shares to exercise the Option.

7. Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable as described in Section 14 below to the extent that the Option is
exercisable pursuant to the Grant Letter and these Grant Conditions.

8. Delivery of Shares. The Company’s obligation to deliver shares upon exercise
of the Option shall be subject to applicable laws, rules and regulations and
also to such approvals by governmental agencies as may be deemed appropriate to
comply with relevant securities laws and regulations.

9. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a shareholder with respect to the shares
subject to the Option, until shares have been issued upon the exercise of the
Option.



--------------------------------------------------------------------------------

10. No Right to Continued Employment. The grant of the Option shall not confer
upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

11. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Option constitutes
the Grantee’s acknowledgment that all decisions and determinations of the
Committee with respect to the Plan, the Grant Letter, these Grant Conditions,
and the Option shall be final and binding on the Grantee and any other person
claiming an interest in the Option. 

12. Withholding Taxes. The Employer shall have the right to deduct from all
payments made hereunder and from other compensation an amount equal to the
federal (including FICA), state, local and foreign taxes required by law to be
withheld with respect to the Option. The Employer will withhold shares of
Company Stock payable hereunder to satisfy the tax withholding obligation on
amounts payable in shares, unless the Grantee provides a payment to the Employer
to cover such taxes, in accordance with procedures established by the
Committee. The share withholding amount shall not exceed the Grantee’s minimum
applicable withholding tax amount.

13. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

14. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Option, except,
in the event of the Grantee’s death, to the executor or administrator of the
estate of the Grantee or the person or persons to whom the Grantee’s rights
under the Option shall pass by will or the laws of descent and distribution.

15. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

*        *        *